Savage, J.
Assumpsit upon an alleged promise by the defendant to reimburse the plaintiff town for such judgment debt and damage and costs as the plaintiff might incur in assuming the defense of an action brought by one Walker against the town of Strong for supplies furnished the mother of the defendant, who had fallen into distress in Strong, but whose pauper settlement was in the plaintiff town. Walker who furnished the supplies called upon the town of Strong for reimbursement. At this juncture the defendant, hearing that his mother had been thrown upon the town of Strong, wrote to one of the selectmen of Freeman the following letter: — “I just received word that my mother had been thrown ou the town. If you will keep the expenses as low as possible I will pay the bill. As soon as I get home I will see you.” Walker brought an action for the supplies furnished against Strong. Freeman assumed the defense. The case was tried, resulting in a judgment against Strong, which judgment Freeman paid. Freeman now claims to recover of the defendant the amount of that judgment.
The plaintiff claimed that the defendant told one of the selectmen and overseers of the poor of the plaintiff town that “if they would go ahead and defend the suit of Walker v. Strong on account of his mother, he would pay all the bills and expenses.” This was denied by the defendant. Upon this issue the jury found for the defendant.
The plaintiff also relied upon, the promise contained in.the above mentioned letter. But the presiding justice instructed the jury that the promise contained in the letter, if any, was without consideration and that in this action nothing could be recovered from the defendant for any sum actually paid for the supplies furnished his mother, *536and the correctness of this ruling is the only question presented by the exceptions.
It should be noticed .that while the plaintiff in argument claims that a portion of the supplies were furnished after the letter from the defendant was written and received, the bill of exceptions does not disclose that fact, if it be a fact. We cannot travel out of the case, but must take the bill. of exceptions as it reads. The bill states that “in the spring of 1901, while visiting her daughter in Strong, the defendant’s mother fell into distress and was supplied by one Walker, who called upon the town of Strong for reimbursement.” The bill then details the writing of the letter, which was dated May 6, 1901, but it nowhere states, even by implication, that any supplies were furnished afterwards by Walker, or Strong or Freeman. Assuming that it was a material fact, it was incumbent upon the excepting party to state the fact in its bill of exceptions. In the absence of any such statement we must treat the case as if the fact did not exist.
That the defendant was under a moral obligation to pay expenses already incurred in relieving his mother from distress may be taken as true. That he was under a contingent or conditional statutory liability to reimburse the plaintiff for expenses incurred for the relief of his pauperized mother is also true. R. S. 1903, ch. 27, § 18. A mere moral obligation, or as it is sometimes rather loosely stated, a moral obligation not founded upon an antecedent legal liability,— (see Farnham v. O’Brien, 22 Maine, 475) is not sufficient consideration for a pi’omise. The following cases, somewhat analogous to the one at bar, support this doctrine, Mills v. Wyman, 3 Pick. 207; Loomis v. Newhall, 15 Pick. 159; Dodge v. Adams, 19 Pick. 429; Cook v. Bradley, 7 Conn. 57, 18 Am. Dec. 79; Kendall v. Kendall, 7 Maine, 171. See also 6 Am. &Eng. Ency. of Law 2nd ed. p. 679. The defendant’s moral obligation therefore was not a sufficient consideration for his promise.
And if the existence of a fixed statutory liability be a sufficient consideration for a promise, as is assumed in some of the cases above cited, we think any liability which existed in this case was too remote and contingent to furnish a sufficient consideration. This case must. *537be distinguished from those based upon promises made in consideration of the compromise of claims of doubtful liability. Here the liability was created by statute, and by statute alone. It appears that the plaintiff town at the time of the promise had not paid the expense incurred. It had become only contingently liable to pay. Its liability depended upon proof that the pauper’s settlement was in the plaintiff town, that the pauper had fallen into distress, that the supplies furnished were pauper supplies, and that legal notice should be given, none of which questions had then been adjudicated. Or, if the plaintiff town was liable and had admitted its liability by paying the expenses, the defendant’s liability to the town would be contingent upon proof of his being of sufficient ability to pay. Here then .is one contingency dependent upon another contingency, and the defendant’s liability dependent upon both.
We think a reasonable rule is the one declared in Mills v. Wyman, supra. There it was sought to found a sufficient consideration for the promise of a father to pay expenses already incurred for the relief of his son on the ground of a statutory obligation compelling lineal kindred to support such of their poor relations as are likely to become chargeable to the town of their settlement. The court said: — “It is a sufficient answer to this position, that such legal obligation does not exist except in the very cases provided for in the statute, and never until the party charged has been adjudged to be of sufficient ability thereto.” . . . And after mentioning the various contingencies to which the liability was subject, the court added: — “The legal liability does not arise until these facts have all been ascertained by judgment, after hearing the party intended to be charged.” While the Massachusetts statute referred to in Mills v. Wyman differs from our own statute which we have cited, in this, that it relates to future support rather than repayment of expenses already incurred, the contingent character of the liability is the same in both cases. And we can see no Reason why the rule declared in Mills v. Wyman is not applicable in this case.
It is said that the town relying upon the promise omitted to prosecute its statutory claim against the defendant within the time limited, and that the defendant is now estopped to deny liability. But this *538can make no difference. One who relies upon a naked promise does so at his peril. Bragg v. Danielson, 141 Mass. 195.
But there is another and fundamental difficulty with these exceptions. The letter concerning the effect of which the present controversy has arisen, does not appear to have been material to the issue of liability raised by the pleadings. It was entirely collateral to the promise declared on in the writ. The promise alleged in the writ, as appears by the bill of exceptions, was to reimburse the town for such judgment debt and damage and costs as the town might incur in assuming the defense of the action of Walker v. Strong for supplies furnished defendant’s mother. The promise in the letter was “to pay the bill” of expenses incurred in the relief of the defendant’s mother. Although the promise alleged and the promise proved may both relate to the same subject matter, they are essentially distinct. One is a promise to pay a judgment which may (or may not) be recovered. The other is a promise to pay a bill incurred, and already incurred so far as the case shows. The former assumes a pending action, and contemplated defense, with a possible judgment for debt and costs. It is the payment of this final judgment which it is alleged that the defendant promised to reimburse the plaintiff town. The letter does not support the allegation. It proves another and distinct promise. It is irrelevant to the promise alleged. Whether the promise contained in the letter was founded upon a sufficient consideration is entirely immaterial.
The ruling of the court was upon an immaterial proposition, and was harmless, even if it had been wrong. For this reason also the exceptions must be overruled. Neal v. Paine, 35 Maine, 158; Hardy v. Colby, 42 Maine, 381; Witherell v. Maine Ins. Co., 49 Maine, 200.

Exceptions overruled.